Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No.6 to Registration Statement No.333-132114 on FormN-1A of our reports dated September17, 2010, relating to the financial statements and financial highlights ofLegacy Focused Large Cap Fund, Legacy Large Cap Fund, and Legacy Multi Cap Fund, each a series of American Century Growth Funds, Inc., appearing in the Annual Report on FormN-CSR of American Century Growth Funds, Inc. for the year ended July31, 2010, and to the references to us under the headings “Financial Highlights” in the Prospectuses and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information, which are part of such Registration Statement. /s/ DELOITTE & TOUCHE LLP DELOITTE & TOUCHE LLP Kansas City, Missouri November22, 2010
